department of the treasury internal_revenue_service washington d c 2'01 tax_exempt_and_government_entities_division mar o uniform issue list legend taxpayer a irab financial_institution c account d irae financial_institution f retirement_plan g account h amount amount amount amount4 dear this is in response to your letter dated date supplemented by correspondence dated october and date sent on your behalf by dollar_figure your authorized representative in which you request waivers of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he received a distribution from ira b of amount taxpayer a represents that he also received a distribution from ira e of amount taxpayer a asserts that his failure to accomplish relievers within the 60-day period prescribed by sec_408 of the code was due to his reliance on the mistaken advice of his certified_public_accountant cpa with regard to amount and an error made by a representative of financial_institution f with regard to amount taxpayer a maintains that he has not used the amounts for any other purpose taxpayer a opened ira b with financial_institution con date by transferring amount from another eligible_retirement_plan although ira b was opened properly in the course of preparing his income taxes for taxpayer a's cpa mistakenly believed amount represented contributions to a new ira and not an eligible rollover_contribution his cpa then mistakenly advised taxpayer a that he was not eligible to make new contributions to an ira because he was already participating in a company-sponsored retirement_plan and if amount remained in ira b it would be treated as an excess_contribution acting on his cpa's advice taxpayer a transferred amount to account d a non-ira account with financial_institution c on date taxpayer a's cpa provided a signed statement indicating that he has been providing tax_advice to taxpayer a for years and that he advised taxpayer a to take the distribution from ira b taxpayer a represents that he did not learn of the error until he received a cp2000 notice from the irs in upon learning of the error taxpayer a transferred amount amount plus earnings back to ira b where it remains with regard to amount taxpayer a maintained ira e with financial_institution f financial_institution f is also the custodian for taxpayer a's employer-sponsored qualified_retirement_plan retirement_plan g taxpayer a represents that in date he directed the representative at financial_institution f with whom he regularly worked to transfer amount from ira e to retirement_plan g as part of a rollover from one eligible_retirement_plan to another however taxpayer a represents that the representative failed to follow his direction and instead placed amount into account h a new taxable account with financial_institution f without taxpayer a's knowledge taxpayer a represents that he did not learn of the mistake until receiving a cp2000 in upon receipt of the notice taxpayer a represents that he transferred amount amount plus earnings back to ira e based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distributions of amount and amount sec_408 d of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 d a of the code provides that sec_408 d of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60t day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual 20152201'1 subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 i r s date provides that in determining whether to grant a waiver of the 60-day rollover requirement under sec_408 the irs will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover of amount within the 60-day period was due to his reliance on the erroneous advice of his cpa and with respect to amount the failure resulted from an error committed by his financial advisor at financial_institution f therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira band amount from ira e provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to the contributions the contribution of amount on date to ira b will be considered a valid rollover_contribution and the contribution of amount to ira eon date will be considered a valid rollover_contribution within the meaning of sec_408 of the code note however that the waivers do not apply to earnings on amount or amount therefore the transfers of any amounts representing earnings are considered ira contributions under sec_408 of the code subject_to the rules and limits that pertain thereto this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 a of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_611 o k of the code provides that it may not be used or cited as precedent a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney form on file with this office if you wish to inquire about this ruling please contact xxxxxxxxxxxxxxxx i d xxxxxxxxxxxx at xxx xxx-xxxx please address all correspondence to se t ep ra t1 sincerely yours a- j carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
